Title: Amos J. Cook to Thomas Jefferson, 18 December 1815
From: Cook, Amos J.
To: Jefferson, Thomas


          
            
              Sir,
              Fryeburg, December 18. 1815.
            
            It is customary in this northern section of our country to connect with the more important seminaries of learning a Museum of natural and artificial curiosities. Such a connexion is deemed both pleasing and useful.—We have an Academy in this town, endowed with a capital, which affords an annual interest of about $800. out of which a Preceptor (and a Preceptress, during the summer quarters) is supported. An apartment is reserved for a Library, and whatever may be rare and gratify the virtuoso.—We have already obtained by benefactions 150 Vols. of books; a variety of minerals from the Derbyshire mines in England; and some, which are peculiar to America; pipes of different qualities and sizes, detached parts of dress from many tribes of Indians, &c.—We are now availing ourselves of a specimen of the hand-writing of a number of our most eminent Characters. Mr. Adams of Quincy, Mass. a former President of the United States, has complied with our wishes in sending for the above purpose, the following Latin verses, copied by his own hand from over the door of a Monk in Spain.
            
            
              
                Si tibi pulcra domus, Si splendida mensa, quid inde?
              
              
                Si species auri atque argenti massa, quid inde?
              
              
              
                Si tibi sponsa decens, si sit generosa; quid inde?
              
              
                Si tibi sint nati, si praedia magna, quid inde?
              
              
                Si fueris pulcher, fortis, divesve, quid inde?
              
              
                Longus Servorum, si serviat ordo; quid inde?
              
              
                Si doceas alios in qualibet arte; quid inde?
              
              
                Si rideat mundus; si prospera cuncta; quid inde?
              
              
                Si Prior, aut Abbas; si Rex, si Papa; quid inde?
              
              
                Si rota fortunae, te tollat ad astra; quid inde?
              
              
                Annis si foelix regnes mille, quid inde?
              
              
                Tam cito praetereunt, haec omnia, quae nihil inde?
              
              
                Sola manet virtus, quâ glorificabimur inde:
              
              
                Ergo Deo servi; quia sat tibi provenit inde,
              
              
                Quod fecisse volens in tempore quo morieris
              
              
                Hoc facias juvenis, dum corpore sanus haberis.
              
              
                Quod nobis concedas Deus noster. Amen.—
              
            
            
            Although, in our English tongue, it may appear difficult to give an elegant and literal translation of this piece “of purer morality than elegant Latinity,” a gentleman of our village has favored me with the following imitation.
            
            
              
                Tho’ pleasure may your steps attend
              
              
                And love and wine their joys may blend
              
              
                And fortune add a faithful friend;
              
              
                ______What then?
              
              
                Thievish time may cease his stealth,
              
              
                Age may bloom in rosy health
              
              
                And avarice wallow in his wealth;
              
              
                ______What then?
              
              
                While laurel wreaths his brows surround,
              
              
                Ambition is with empire crown’d,
              
              
                Time its space and earth its bound;
              
              
                ______What then?
              
              
                Should death relenting, cease to doom
              
              
                Youth and beauty to the tomb,
              
              
                In all the pride of early bloom;
              
              
                ______What then?
              
              
                All nothing;—Power is but a name,
              
              
                Pleasure is a taper’s flame,
              
              
                Dirt is wealth, and breath is fame;
              
              
                ______What then?
              
              
              
                O then, in truth’s delightful bowers,
              
              
                Deck’d with amaranthine flowers,
              
              
                Strive as joy wings all the hours
              
              
                To live.
              
              
                O then, in virtue seek the charm,
              
              
                Life’s goods to crown and ills disarm,
              
              
                And teach, at last, without alarm,
              
              
                To die.
              
            
            
            I am aware, Sir, that the scene of our Institution  from you, but not beyond the reach of your fostering hand. The influence of the benevolent mind is not confined within the bounds of a single State or kingdom, but will be extended to promote the interest of the great family of man.—Whatever you may have to bestow on us, in behalf of science and literature will be gratefully received and acknowledged.—A piece of your hand-writing (and in Latin for our translation, if you think proper) I hope you will be pleased to grant; and in the meantime to accept the friendly salutations of respect from your obedient
            
              humble servant,
              
                
                  Amos J. Cook,
                
                
                  Preceptor of Fryeburg Academy
                
                
                  in the District of Maine.—
                
              
            
          
          
            P.S. Perhaps you may be able to furnish us a piece of the late George Washington’s hand-writing
          
        